                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 1 of 20



                                       1 BRYAN CAVE LEIGHTON PAISNER LLP
                                         Marcy J. Bergman, California Bar No. 75826
                                       2
                                         Alexandra C. Whitworth, California Bar No. 303046
                                       3 Esther Sanchez-Gomez, California Bar No. 330408
                                         Three Embarcadero Center, 7th Floor
                                       4 San Francisco, CA 94111-4070
                                       5 Telephone: (415) 675-3400
                                         Facsimile: (415) 675-3434
                                       6 Email:        marcy.bergman@bclplaw.com
                                                       alex.whitworth@bclplaw.com
                                       7               esther.sg@bclplaw.com
                                       8
                                         Attorneys for Plaintiff
                                       9 AIRWAIR INTERNATIONAL LTD.
                                      10
                                      11                          UNITED STATES DISTRICT COURT

                                      12                        NORTHERN DISTRICT OF CALIFORNIA
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP




                                      13
  San Francisco, California 94111




                                      14 AIRWAIR INTERNATIONAL LTD., a                  Case No.
                                         company of the United Kingdom,
                                      15                                                COMPLAINT FOR
                                                       Plaintiff,
                                      16                                                (1) FEDERAL TRADEMARK
                                         vs.                                                INFRINGEMENT
                                      17                                                (2) FEDERAL FALSE DESIGNATION
                                         ZOETOP BUSINESS CO., LIMITED d/b/a                 OF ORIGIN
                                      18 SHEIN and ROMWE, a Hong Kong                   (3) TRADEMARK DILUTION
                                         corporation, and DOES 1-50,                    (4) CALIFORNIA STATUTORY
                                      19                                                    UNFAIR COMPETITION
                                                       Defendants.                      (5) COMMON LAW UNFAIR
                                      20                                                    COMPETITION
                                                                                        (6) CALIFORNIA STATUTORY
                                      21                                                    TRADEMARK DILUTION
                                      22
                                                                                        DEMAND FOR JURY TRIAL
                                      23
                                                                                        Date Action Filed:
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                    1
                                                                                COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 2 of 20



                                       1            1.   Plaintiff AIRWAIR INTERNATIONAL LTD. is a wholly-owned subsidiary
                                       2 of Dr. Martens AirWair Group Ltd. and is engaged in the design, manufacture, marketing,
                                       3 and sale of Dr. Martens® footwear (Airwair International Ltd. and Dr. Martens AirWair
                                       4 Group Ltd. are referred to collectively hereafter as “AirWair”). AirWair International Ltd.
                                       5 is a company of the United Kingdom, located and doing business at Cobbs Lane,
                                       6 Wollaston, Northamptonshire, United Kingdom, NN29 7SW.
                                       7            2.   On information and belief, Defendant ZOETOP BUSINESS CO., LIMITED
                                       8 (“ZoeTop”) is a Hong Kong corporation located and doing business at Rm 112 19/F
                                       9 TAIKOO SHING, 14 Taikoo Wan Rd., Quarry Bay, Hong Kong SAR. Using the trade
                                      10 names SHEIN and ROMWE, ZoeTop conducts substantial e-commerce business and
                                      11 markets, distributes, and sells clothing and footwear products in the United States and
                                      12 within this District through the websites, https://www.shein.com and
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 https://www.romwe.com. ZoeTop’s footwear products are the subject matter of this
                                      14 action.
                                      15            3.   ZoeTop, a Hong Kong-entity, has directed its activities, including the sale of
                                      16 infringing footwear, specifically towards the State of California. Under the tradenames
                                      17 SHEIN and ROMWE, and using websites ZoeTop owns for each, ZoeTop’s e-commerce
                                      18 business and supporting marketing activities have been specifically directed at the
                                      19 California market. Both the SHEIN and ROMWE Terms and Conditions assert that the
                                      20 law of California is the governing law for the websites. Exhibit 1. In March of 2020,
                                      21 SHEIN advertised that items ship “from the nearest facility that stocks the item,” listing
                                      22 warehouses in “California, New Jersey, China, Dubai, and Belgium.” Exhibit 2. SHEIN
                                      23 also hosted four “pop-up” events in California, in the cities of San Francisco, San Jose, San
                                      24 Diego, and Los Angeles. Exhibit 3. Furthermore, it put on a “Spring Campus Tour” in
                                      25 the spring of 2019 with pop-ups at five Southern California universities. Id. SHEIN also
                                      26 hosted two charity events in Los Angeles: SHEIN4paws and SHEINmakeawish. Id.
                                      27 ROMWE also hosted a “ROMWE Summer Tour” and a “Fall for ROMWE Tour” in
                                      28 multiple California cities during the summer and fall of 2019. Id. The SHEIN website

                                                                                        2
                                                                                   COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 3 of 20



                                       1 states, under “About Us,” that “SHEIN mainly targets Europe, America, Australia, and the
                                       2 Middle East” and has “websites supporting the United States” for sale of its goods.
                                       3 Finally, each site features a variety of clothes featuring California or the cities therein. Id.
                                       4            4.    Defendants sued as DOES 1 through 50 are persons or entities whose
                                       5 identities are not yet known to AirWair (“Doe Defendants”). AirWair will seek leave of
                                       6 Court to substitute their true names when they become known.
                                       7                                 JURISDICTION AND VENUE
                                       8            5.    This Court has subject matter jurisdiction under 15 U.S.C. § 1121 and 28
                                       9 U.S.C. § 1338(a), in that this case arises under the trademark laws of the United States, 15
                                      10 U.S.C. §§ 1051 et seq.
                                      11            6.    This Court has pendant jurisdiction under 28 U.S.C. § 1338(b), in that this
                                      12 case arises under claims joined with a substantial and related claim under the trademark
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 laws of the United States.
                                      14            7.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
                                      15 ZoeTop conducts business within this District and has engaged in, and continues to engage
                                      16 in, acts of advertising and offering retail goods and products to consumers located within
                                      17 this District.
                                      18                                  FACTUAL ALLEGATIONS
                                      19            8.    AirWair is headquartered in England and, through its predecessor
                                      20 companies, has manufactured footwear since 1901. AirWair has been manufacturing and
                                      21 marketing Dr. Martens® footwear since 1960. Dr. Martens footwear is famous worldwide,
                                      22 and has been sold not only in England, but also throughout Europe and the United States.
                                      23 It has also been sold in Japan, China, Korea, Malaysia, Hong Kong, Thailand, Vietnam,
                                      24 and other Asian countries; in Canada, Mexico, and Central and South America; in
                                      25 Australia and New Zealand; and in the Middle East.
                                      26            9.    Since as early as 1984, AirWair has marketed and sold Dr. Martens boots,
                                      27 shoes, and sandals in the United States using distinctive trade dress that features yellow
                                      28

                                                                                         3
                                                                                    COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 4 of 20



                                       1 stitching in the welt area of the shoe, a two-tone sole edge, a grooved sole edge, the
                                       2 distinctive “DMS” sole pattern and angled heel, and a fabric heel loop.
                                       3            10.   Dr. Martens footwear is widely recognized and extremely popular and has
                                       4 achieved recognition as ranking among the world’s greatest and most recognizable brands.
                                       5 The distinctive trade dress of its iconic boots and shoes has been used by the company
                                       6 since 1960 and is world famous. Over the past 35 years, millions of pairs of shoes, boots,
                                       7 and sandals with the distinctive trade dress have been sold in the United States.
                                       8            11.   The AirWair trade dress represents the “DNA” of the Dr. Martens brand. As
                                       9 such, consumers recognize the trade dress on many different Dr. Martens styles as a way to
                                      10 identify genuine Dr. Martens brand footwear.
                                      11            12.   The iconic Dr. Martens 1460 boot is shown below:
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                                    13.   The AirWair trade dress, which is used in the 1460 boot among many other
                                      22
                                           iconic AirWair styles, consists of the combination of the following features: 1) yellow welt
                                      23
                                           stitching; 2) a grooved sole edge; 3) an angled heel; 4) a two tone sole edge; 5) the DMS
                                      24
                                           sole pattern; 6) the “DMS” cleat pattern; and 7) a yellow and black heel loop (“AirWair
                                      25
                                           Trade Dress”).
                                      26
                                      27            14.   The AirWair Trade Dress has been in use in the United States since at least

                                      28 1984.

                                                                                         4
                                                                                    COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 5 of 20



                                       1            15.   From time to time, AirWair creates new Dr. Martens designs, with each new
                                       2 style incorporating essential trade dress features of the classic Dr. Martens footwear to
                                       3 identify the product as genuine Dr. Martens brand footwear. In 2013, AirWair began
                                       4
                                         marketing a new style called the “Jadon” boot, which uses classic trade dress elements that
                                       5
                                         consumers recognize and associate with the Dr. Martens brand. The Jadon style is hugely
                                       6
                                         popular and has become an icon of the brand.
                                       7
                                                 16.    The AirWair trade dress used in the Jadon boot consists of the combination
                                       8
                                         of the following features: 1) contrast welt stitching; 2) a grooved sole edge; 3) an angled
                                       9
                                         heel; 4) a distinctive, double-layered platform sole; 5) the AirWair “Quad” cleat pattern;
                                      10
                                      11 and 6) a yellow and black heel loop (“Jadon Trade Dress”):
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21            17.   AirWair also holds registrations for its trade dress and trademarks throughout

                                      22 the world, including but not limited to the following registrations in the United States
                                      23 Patent and Trademark Office. See Exhibits 4-12 (“AirWair Trademark Registrations”).
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                         5
                                                                                    COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 6 of 20



                                       1
                                              Trade Dress
                                                                   Design Element (where applicable)               Goods/Services
                                       2        Mark1
                                       3 Footwear Design                                                  Class 25: Footwear
                                         *(incontestable
                                       4 mark)                                                            Notes: The mark consists of a
                                         2,437,750                                                        welt stitch located around the
                                       5 03/27/2001                                                       perimeter of footwear. The
                                                                                                          phantom lining is not a part the
                                       6 Attached as                                                      mark, but merely indicates the
                                       7 Exhibit 4                                                        position of the mark. The
                                                                                                          drawing of the welt stitch is lined
                                       8                                                                  for the color yellow and claim is
                                                                                                          made to color.
                                       9
                                           Footwear Design                                                Class 25: Footwear
                                      10 *(incontestable
                                      11 mark)                                                            Notes: The mark consists of the
                                         2,437,751                                                        combination of yellow stitching
                                      12 03/27/2001                                                       in the welt area and a two-tone
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP




                                                                                                          grooved sole edge. The drawing
  San Francisco, California 94111




                                      13 Attached as                                                      of the welt stitch is lined for the
                                           Exhibit 5                                                      color yellow, and claim is made
                                      14                                                                  to color.
                                      15
                                           Footwear Design                                                Class 25: Footwear
                                      16 (The “DMS
                                           undersole”)                                                    Notes: The mark consists of the
                                      17 *(incontestable                                                  design of an undersole. The
                                      18 mark)                                                            phantom lining is not a part of the
                                         2,102,468                                                        mark, but merely indicates the
                                      19 10/07/1997                                                       position of the mark.

                                      20 Attached as
                                           Exhibit 6
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27 1 An “*” denotes that a declaration of continued use has been filed under Section 15 of the
                                                    Lanham Act and the mark has become incontestable.
                                      28

                                                                                           6
                                                                                     COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 7 of 20


                                                                                                 Class 25: Footwear
                                       1 Footwear Design
                                         5,067,689
                                       2 10/25/2016                                              Notes: The mark consists of the
                                                                                                 design of a sole edge including
                                       3                                                         longitudinal ribbing, and a dark
                                           Attached as                                           color band over a light color.
                                       4 Exhibit 7                                               The phantom lining is not a part
                                                                                                 of the mark, but merely indicates
                                       5
                                                                                                 the position of the mark.
                                       6
                                         Footwear Design                                         Class 25: Footwear
                                       7
                                         5,067,692
                                       8 10/25/2016                                              Notes: The mark consists of
                                                                                                 longitudinal ribbing and a dark
                                       9                                                         color band over a light color on
                                           Attached as                                           the outer sole edge, welt
                                      10 Exhibit 8                                               stitching, and a tab located at the
                                                                                                 top back heel of footwear.
                                      11
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13
                                           Footwear Design                                       Class 25: Footwear
                                      14 *(incontestable
                                           mark)                                                 Notes: The mark consists of the
                                      15 2,835,657                                               word “AIRWAIR” in stylized
                                      16 4/27/2004                                               yellow lettering on a black loop
                                                                                                 affixed to the heel of footwear, as
                                      17 Attached as                                             shown in the accompanying
                                           Exhibit 9                                             drawing. The drawing is lined for
                                      18                                                         the colors yellow and black, and
                                                                                                 color is claimed as a feature of
                                      19
                                                                                                 the mark. The phantom lining is
                                      20                                                         not a part of the mark, but merely
                                                                                                 indicates the position of the
                                      21                                                         mark.

                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                    7
                                                                                COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 8 of 20


                                                                                                        Class 25: Footwear
                                       1 AIRWAIR
                                         (stylized)
                                       2 *(incontestable                                                Notes: Color is not claimed as a
                                         mark)                                                          feature of the mark.
                                       3 2,904,858
                                         11/23/2004
                                       4
                                       5 Attached as
                                           Exhibit 10
                                       6
                                           AIRWAIR                                                      Class 25: Footwear
                                       7 WITH
                                       8 BOUNCING                                                       Notes: The drawing is lined for
                                         SOLES*                                                         the color yellow and color is a
                                       9 (incontestable                                                 feature of the mark.
                                         mark)
                                      10 1,940,547
                                         12/12/1995
                                      11
                                      12 Attached as
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP




                                           Exhibit 11
  San Francisco, California 94111




                                      13
                                                                                                        Class 25: Footwear
                                      14 WITH
                                         BOUNCING
                                      15 SOLES                                                          Notes: The mark consists of
                                         6,167,927                                                      standard characters without claim
                                      16 10/6/2020                                                      to any particular font style, size
                                                                                                        or color.
                                      17 Attached as
                                      18 Exhibit 12
                                      19
                                                    18.   AirWair has filed declarations of continued use under Sections 8 and 15 of
                                      20
                                           the Lanham Act for the Trade Dress Registrations and Trademark Registrations referenced
                                      21
                                           in Exhibits 4, 5, 6, 9, 10, and 11, and those marks have thus become incontestable.
                                      22
                                                    19.   The registration of these marks constitutes prima facie evidence of their
                                      23
                                           validity, and conclusive evidence of AirWair’s exclusive right to use the trade dress and
                                      24
                                           marks described therein in connection with the goods identified therein and other
                                      25
                                           commercial goods.
                                      26
                                                    20.   The AirWair Trade Dress, Jadon Trade Dress, and AirWair Trademark
                                      27
                                           Registrations are unique and distinctive when applied to the high-quality Dr. Martens
                                      28

                                                                                         8
                                                                                    COMPLAINT
                                           602575890.2
                                                   Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 9 of 20



                                       1 brand footwear and related merchandise, and identify the merchandise as high-quality
                                       2 goods from AirWair.
                                       3            21.   The AirWair Trade Dress, Jadon Trade Dress, and AirWair Trademark
                                       4 Registrations qualify as famous marks, as that term is used in 15 U.S.C. § 1125(c)(1), and
                                       5 such marks have been continuously used and never abandoned.
                                       6            22.   The distinctive AirWair Trade Dress, Jadon Trade Dress, and AirWair
                                       7 Trademark Registrations, and each of the individual features thereof, are distinctive or
                                       8 have acquired distinctiveness, and are non-functional.
                                       9            23.   In 2020, AirWair celebrates the 60th anniversary of its classic Dr. Martens
                                      10 footwear with its distinctive AirWair Trade Dress.
                                      11            24.   ZoeTop has marketed, distributed, and sold shoes and boots that are direct
                                      12 and obvious copies of the distinctive AirWair Trade Dress, Jadon Trade Dress, and
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 features described in the AirWair Trademark Registrations in violation of AirWair’s rights.
                                      14 The similarities are obvious and clearly intentional as shown below:
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                               Genuine Dr. Martens® “1460 Smooth              ZoeTop (SHEIN) Infringing Footwear
                                      23             Leather Lace Up Boot”                            “Men Lace-Up Martin Boot”

                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                         9
                                                                                    COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 10 of 20



                                       1
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8
                                                Genuine Dr. Martens® “Jadon” Boot         ZoeTop (SHEIN) Infringing Footwear
                                       9                                                          “Lace-Up Front Combat Boot”
                                      10
                                      11
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13
                                      14
                                      15
                                      16
                                      17    Genuine Dr. Martens® AIRWAIR WITH            ZoeTop (ROMWE) Infringing Heel Tab
                                                BOUNCING SOLES Heel Tab                     “Slogan Ribbon Decor Patent Chelsea Boots”
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27    Genuine Dr. Martens® DMS Undersole           ZoeTop (SHEIN) Infringing Undersole
                                            “1460 Smooth Leather Lace Up Boot”                    “Men Lace-up Martin Boot”
                                      28

                                                                                    10
                                                                                COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 11 of 20



                                       1
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
                                      11    Genuine Dr. Martens® Blaire Women’s                ZoeTop (SHEIN) Infringing Footwear
                                               Patent Leather Gladiator Sandals                       “Strappy Ankle Strap Sandals”
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22     Genuine Dr. Martens® Jadon Smooth                 ZoeTop (SHEIN) Infringing Footwear
                                                   Leather Platform Boots                       “Lace Front Platform Lug Sole Combat Boot”
                                      23
                                      24
                                                    25.     The infringing styles marketed and sold by ZoeTop include, but are not
                                      25
                                           limited to, the styles listed below, each of which is pictured in Exhibit 13 attached hereto
                                      26
                                           (the “Infringing Footwear”).
                                      27
                                                          • ROMWE “Guys Lace-up Front Combat Boots,”
                                      28

                                                                                          11
                                                                                     COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 12 of 20



                                       1                 • ROMWE “Lace-Up Combat Boots,”
                                       2                 • ROMWE “Lace-up Front Combat Boots,”
                                       3                 • ROMWE “Lug Sole Lace Up Combat Boots,”
                                       4                 • ROMWE “Slogan Ribbon Decor Patent Chelsea Boots,”
                                       5                 • ROMWE “Solid Lace Up Boots,”
                                       6                 • ROMWE “Zip Front Lace-Up Combat Boots,”
                                       7                 • SHEIN “Chunky Sole Chelsea Boots,”
                                       8                 • SHEIN “Croc Embossed Lace-Up Combat Boots,”
                                       9                 • SHEIN “Double Buckle Decor Lace-up Front Combat Boots,”
                                      10                 • SHEIN “Double Buckle Lace Up Front Combat Boots,”
                                      11                 • SHEIN “Lace Front Platform Lug Sole Combat Boots,”
                                      12                 • SHEIN “Lace-up Front Buckle Decor Combat Boots,”
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13                 • SHEIN “Lace-up Front Combat Boots,”
                                      14                 • SHEIN “Lace-Up Martin Boots,”
                                      15                 • SHEIN “Lug Sole Lace Up Combat Boots,”
                                      16                 • SHEIN “Men Lace-Up Front Combat Boots,”
                                      17                 • SHEIN “Men Lace-Up Martin Boots,”
                                      18                 • SHEIN “Flatform Lug Sole Chelsea Boots,”
                                      19                 • SHEIN “Side Zip Lace-Up Front Combat Boots,”
                                      20                 • SHEIN “Slogan Ribbon Decor Patent Chelsea Boots,”
                                      21                 • SHEIN “Solid Lace Up Boots,”
                                      22                 • SHEIN “Solid Lace-Up Combat Boots,”
                                      23                 • SHEIN “Strappy Ankle Strap Slingback Sandals,”
                                      24                 • SHEIN “Wide Fit Chelsea Boots,” and
                                      25                 • SHEIN “Wing Decor Combat Boots”
                                      26            These infringing styles were offered for sale, advertised, and promoted on
                                      27 https://www.shein.com and/or https://www.romwe.com.
                                      28

                                                                                         12
                                                                                     COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 13 of 20



                                       1            26.   ZoeTop is fully aware of the Dr. Martens brand and its famous trade dress
                                       2 and trademarks, which is and has been sold in the United States for more than 35 years.
                                       3            27.   AirWair notified ZoeTop of its infringement claims and detailed AirWair’s
                                       4 intellectual property rights in multiple cease and desist letters from December 2019 to July
                                       5 2020 strongly urging ZoeTop to stop selling the copy footwear.
                                       6            28.   Despite being on notice of the Trade Dress, ZoeTop deliberately continued to
                                       7 sell numerous styles that blatantly use the AirWair Trade Dress, Jadon Trade Dress, and
                                       8 AirWair Trademark Registrations, including AirWair’s incontestable trademark for yellow
                                       9 welt stitching.
                                      10            29.   Adding insult to injury, after AirWair sent its first cease and desist letter,
                                      11 ZoeTop began advertising and selling more infringing products on the SHEIN and
                                      12 ROMWE websites, including footwear that features the incontestable trademark “AirWair
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 With Bouncing Soles” heel loop. Such action demonstrates a clear intent to sell
                                      14 counterfeits.
                                      15            30.   The counterfeiting is so transparent that customers load comments about Dr.
                                      16 Martens on both the SHEIN and ROMWE websites. In an obvious effort to associate its
                                      17 products with Dr. Martens®, ZoeTop specifically called its copy styles “Martin Boots,”
                                      18 using the Dr. Martens® name and registered Trademark to sell its cheaper copy products.
                                      19 Exhibit 14.
                                      20            31.   Upon information and belief, ZoeTop is not only creating direct copies of
                                      21 AirWair shoes (including shoes featuring the stylized “AirWair” heel loop and/or the
                                      22 “Airwair With Bouncing Soles” heel loop), but is using AirWair’s photographs of genuine
                                      23 Dr. Martens footwear in order to entice customers to its website to buy fake copy footwear.
                                      24            32.   Upon information and belief, ZoeTop intentionally copied the AirWair Trade
                                      25 Dress, Jadon Trade Dress, and AirWair Trademark Registrations in order to capitalize on
                                      26 the reputation and fame of the Dr. Martens brand. This is an “exceptional” and “willful”
                                      27 case of counterfeiting within the meaning of 15 U.S.C. §§ 1117(a), (b), and (c), because
                                      28 ZoeTop knowingly and intentionally infringed and intentionally sold copy footwear with

                                                                                          13
                                                                                      COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 14 of 20



                                       1 the intent to confuse consumers. AirWair is therefore entitled to treble damages and
                                       2 attorneys’ fees.
                                       3            33.     The use of the AirWair Trade Dress, Jadon Trade Dress, and AirWair
                                       4 Trademark Registrations on the infringing footwear sold by ZoeTop suggests a
                                       5 sponsorship and affiliation that does not exist.
                                       6            34.     ZoeTop has no right to use the AirWair Trade Dress, Jadon Trade Dress, or
                                       7 AirWair Trademark Registrations. ZoeTop’s sale, advertisement, distribution, and
                                       8 promotion of the infringing footwear in the United States is without authorization or
                                       9 consent from AirWair.
                                      10            35.     ZoeTop’s conduct in copying AirWair has been systematic and deliberate.
                                      11 ZoeTop has copied the AirWair Trade Dress, Jadon Trade Dress, and AirWair Trade Dress
                                      12 Marks, in a deliberate and calculated attempt to trade upon the popularity and distinctive
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 appearance and design of Dr. Martens footwear. This is obvious not only from the
                                      14 appearance of the footwear, but also from ZoeTop’s use of the name “Martin” for certain
                                      15 copy footwear products, and its use of the word mark “AirWair” on its footwear.
                                      16            36.     By reason of ZoeTop’s acts, AirWair has suffered and will continue to suffer
                                      17 damage to its business, reputation, and goodwill, and the loss of sales and profits AirWair
                                      18 would have realized but for ZoeTop’s acts. Unless restrained and enjoined, ZoeTop will
                                      19 continue to engage in the acts complained of and irreparably damage AirWair. AirWair’s
                                      20 remedy at law is not adequate to compensate AirWair for all the resulting injuries arising
                                      21 from ZoeTop’s actions.
                                      22                                   FIRST CLAIM FOR RELIEF
                                      23                  (Trademark Infringement in Violation of Lanham Act Section 32,
                                      24                                          15 U.S.C. § 1114)
                                      25            37.     AirWair realleges and incorporates by reference paragraphs 1 through 36 of
                                      26 this Complaint.
                                      27            38.     ZoeTop has, on or in connection with footwear products, used in commerce
                                      28 subject to regulation by the U.S. Congress, a reproduction, counterfeit, copy, or colorable

                                                                                          14
                                                                                      COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 15 of 20



                                       1 imitation of the AirWair Trademark Registrations in connection with the sale, offering for
                                       2 sale, distribution, and/or advertising of goods and services, which use is likely to cause
                                       3 confusion, or to cause mistake, or to deceive.
                                       4            39.   ZoeTop has, on or in connection with footwear products, reproduced,
                                       5 counterfeited, copied, and/or imitated the AirWair Trademark Registrations and has
                                       6 applied such reproductions, counterfeits, copies, and colorable imitations to footwear,
                                       7 signs, displays, advertisements, promotional materials, packaging, website content, and
                                       8 other materials used in commerce in connection with the sale, offering for sale,
                                       9 distribution, or advertising of goods and services, which use is likely to cause confusion, or
                                      10 to cause mistake, or to deceive.
                                      11            40.   ZoeTop is acting and has acted with knowledge that the copying and use of
                                      12 the AirWair Trademark Registrations is unauthorized, and such imitation is intended to
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 cause confusion, or to cause mistake, or to deceive.
                                      14            41.   ZoeTop’s acts are in violation of 15 U.S.C. § 1114, and AirWair has been
                                      15 and is likely to be damaged by these acts.
                                      16                               SECOND CLAIM FOR RELIEF
                                      17         (Federal Unfair Competition and False Designation of Origin in Violation of
                                      18                        Lanham Act Section 43(a), 15 U.S.C. § 1125(a))
                                      19            42.   AirWair realleges and incorporates herein by reference paragraphs 1 through
                                      20 41 of this Complaint.
                                      21            43.   ZoeTop’s unlawful copying and use of the AirWair Trade Dress, Jadon
                                      22 Trade Dress, and AirWair Trademark Registrations in connection with its footwear
                                      23 products is a false and misleading designation of origin and a false and misleading
                                      24 representation of facts, which:
                                      25                  (a)   is likely to cause confusion, or to cause mistake, or to deceive as to
                                      26 the affiliation, connection, or association of ZoeTop with AirWair, or as to the origin,
                                      27 sponsorship, or approval of ZoeTop’s goods or commercial activities by AirWair; and
                                      28                  (b)   in commercial advertising or promotion, misrepresent the nature,

                                                                                        15
                                                                                    COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 16 of 20



                                       1 characteristics, or qualities of ZoeTop’s goods, services, or commercial activities.
                                       2            44.   ZoeTop’s acts are in violation of 15 U.S.C. § 1125(a), and AirWair has been
                                       3 and is likely to be damaged by these acts.
                                       4                                 THIRD CLAIM FOR RELIEF
                                       5                          (Federal Trademark Dilution in Violation of
                                       6                        Lanham Act Section 43(c), 15 U.S.C. § 1125(c))
                                       7            45.   AirWair realleges and incorporates herein by reference paragraphs 1 through
                                       8 44 of this Complaint.
                                       9            46.   The AirWair Trade Dress, Jadon Trade Dress, and AirWair Trademark
                                      10 Registrations are distinctive and famous in the United States. ZoeTop has used and is
                                      11 using trademarks and trade dress on its footwear products that are substantially
                                      12 indistinguishable from AirWair’s, after they became famous.
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13            47.   On information and belief, ZoeTop acted with knowledge of the fame and
                                      14 reputation of the AirWair Trade Dress, Jadon Trade Dress, and AirWair Trademark
                                      15 Registrations with the purpose of usurping such rights and to willfully and intentionally
                                      16 confuse, mislead, and deceive members of the public.
                                      17            48.   ZoeTop’s actions have and are likely to dilute, blur, and tarnish the
                                      18 distinctive quality of the AirWair Trade Dress, Jadon Trade Dress, and AirWair Trademark
                                      19 Registrations, and lessen the capacity of those marks to identify and distinguish the
                                      20 company’s products.
                                      21            49.   ZoeTop’s acts are in violation of 15 U.S.C. § 1125(c), and AirWair has been
                                      22 and is likely to be damaged by these acts. Unless ZoeTop is restrained, AirWair will
                                      23 continue to suffer damages and injury to its reputation and goodwill.
                                      24            50.   Because ZoeTop acted willfully and intentionally to trade on AirWair’s
                                      25 reputation and cause dilution of its famous AirWair Trade Dress, Jadon Trade Dress, and
                                      26 AirWair Trademark Registrations, AirWair is entitled to damages, extraordinary damages,
                                      27 fees and costs pursuant to 15 U.S.C. § 1125(c)(2).
                                      28

                                                                                         16
                                                                                     COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 17 of 20



                                       1
                                                                        FOURTH CLAIM FOR RELIEF
                                       2
                                                             (Unfair Competition in Violation of California Business
                                       3
                                                                    & Professions Code Section 17200, et seq.)
                                       4
                                                     51.   AirWair realleges and incorporates herein by reference paragraphs 1 through
                                       5
                                           50 of this Complaint.
                                       6
                                                     52.   ZoeTop’s acts, including the unlawful use and imitation of the AirWair
                                       7
                                           Trade Dress, Jadon Trade Dress, and AirWair Trademark Registrations in connection with
                                       8
                                           the manufacture, marketing, distribution, and sale of footwear products, constitute an
                                       9
                                           unlawful, unfair and/or fraudulent business act or practice and unfair, deceptive, untrue or
                                      10
                                           misleading advertising, in violation of California Business and Professions Code §§ 17200,
                                      11
                                           et seq.
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                                     53.   ZoeTop’s pattern and practice of imitating the AirWair Trade Dress, Jadon
                                      13
                                           Trade Dress, and AirWair Trademark Registrations in connection with footwear products,
                                      14
                                           and of trading upon AirWair’s goodwill and reputation, constitutes an unfair business
                                      15
                                           practice in violation of California Business and Professions Code §§ 17200, et seq.
                                      16
                                                     54.   ZoeTop’s conduct was willful, and AirWair has been and is likely to be
                                      17
                                           damaged by this conduct, including but not limited to lost profits.
                                      18
                                                                          FIFTH CLAIM FOR RELIEF
                                      19
                                                                       (Common Law Unfair Competition)
                                      20
                                                     55.   AirWair realleges and incorporates by reference paragraphs 1 through 54 of
                                      21
                                           this Complaint.
                                      22
                                                     56.   ZoeTop’s use and imitation of the AirWair Trade Dress, Jadon Trade Dress,
                                      23
                                           and AirWair Trademark Registrations in its footwear constitutes infringement, passing off,
                                      24
                                           copying, imitation, and misappropriation of AirWair’s intellectual property, unjust
                                      25
                                           enrichment of ZoeTop, and unfair competition with AirWair in violation of AirWair’s
                                      26
                                           rights under the common law of the State of California and other states of the United
                                      27
                                           States.
                                      28

                                                                                         17
                                                                                    COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 18 of 20



                                       1
                                                    57.     ZoeTop’s willful acts of misrepresentation, fraud, and deceit have unjustly
                                       2
                                           enriched ZoeTop by exploiting AirWair’s reputation in the market, caused harm to
                                       3
                                           AirWair, and violated AirWair’s rights.
                                       4
                                                                           SIXTH CLAIM FOR RELIEF
                                       5
                                                          (Dilution in Violation of California Business & Professions Code
                                       6
                                                                                Section 14247, et seq.)
                                       7
                                                    58.     AirWair realleges and incorporates by reference paragraphs 1 through 57 of
                                       8
                                           this Complaint.
                                       9
                                                    59.     The AirWair Trade Dress, Jadon Trade Dress, and AirWair Trademark
                                      10
                                           Registrations are famous and distinctive, in that they are widely recognized by the general
                                      11
                                           consuming public of this state as a designation of source AirWair’s high quality goods and
                                      12
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                           services.
                                      13
                                                    60.     After the AirWair Trade Dress, Jadon Trade Dress, and AirWair Trademark
                                      14
                                           Registrations became famous, ZoeTop began using trade dress and trademarks in
                                      15
                                           connection with the infringing footwear that are substantially identical to AirWair’s.
                                      16
                                                    61.     ZoeTop’s actions have diluted, blurred, and tarnished the strong and positive
                                      17
                                           associations represented by the AirWair Trade Dress, Jadon Trade Dress, and AirWair
                                      18
                                           Trademark Registrations by lessening their capacity to identify and distinguish AirWair’s
                                      19
                                           products and by causing AirWair’s products and the AirWair Trade Dress, Jadon Trade
                                      20
                                           Dress, and AirWair Trademark Registrations to be associated with footwear not made,
                                      21
                                           sponsored, or approved by AirWair.
                                      22
                                                    62.     ZoeTop acted willfully and intentionally to trade on AirWair’s reputation
                                      23
                                           and cause dilution of its famous trade dress and trademarks.
                                      24
                                                    63.     ZoeTop’s acts are in violation of California Business & Professions Code
                                      25
                                           sections 14247, et seq., and AirWair has been and is likely to be damaged by these acts.
                                      26
                                                    64.     AirWair has been damaged by way of lost sales and harm to its reputation.
                                      27
                                      28

                                                                                          18
                                                                                      COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 19 of 20



                                       1                                     PRAYER FOR RELIEF
                                       2            Wherefore, AirWair prays for judgment in its favor and against ZoeTop:
                                       3            A.    A preliminary and permanent injunction enjoining ZoeTop, its officers,
                                       4 shareholders, agents, servants, employees, attorneys, successors and assigns, affiliates,
                                       5 suppliers, manufacturers, distributors, business partners, e-tailers, retailers, and those in
                                       6 privity with ZoeTop, and those persons in active concert or participation with any of them
                                       7 who receive actual notice of the judgment by personal service or otherwise, from
                                       8 manufacturing, marketing, distributing, or selling the Infringing Footwear or any other
                                       9 footwear products that use, imitate, or copy any of the AirWair Trade Dress, Jadon Trade
                                      10 Dress, and/or any of the features described in the AirWair Trademark Registrations
                                      11 (“Enjoined Footwear”).
                                      12            B.    An Order directing ZoeTop to file with this Court and serve on AirWair’s
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 counsel within 30 days after service of an injunction, a report under oath setting forth in
                                      14 detail the manner and form in which ZoeTop has complied with the injunction.
                                      15            C.    An Order that (1) all point-of-sale materials, labels, signs, boxes, prints,
                                      16 catalogs, line sheets, marketing materials, internet web pages, metatags, packages, papers,
                                      17 other trade dress, and advertisements in the possession or control of ZoeTop bearing
                                      18 images, illustrations, or representations of the Infringing Footwear and Enjoined Footwear,
                                      19 AirWair Trade Dress, Jadon Trade Dress, AirWair Trademark Registrations, Dr. Martens®
                                      20 name, AirWair name, and undersole patterns, and all plates, molds, matrixes, and other
                                      21 means of making the same, be delivered to AirWair’s counsel or destroyed in accordance
                                      22 with written instructions from AirWair; (2) that ZoeTop disclose the identities of the
                                      23 vendors, manufacturers, distributors, suppliers, retailers, and e-tailers of the Infringing
                                      24 Footwear, sole molds, and undersole; (3) all Infringing Footwear and Enjoined Footwear
                                      25 be delivered to AirWair or destroyed in accordance with written instructions from
                                      26 AirWair; and (4) all internet advertising, including keywords, adwords, metatags,
                                      27 sponsored ads, links, and other advertising that uses or refers to Dr. Martens, DOCS, DMs,
                                      28 or any version of the AirWair Trademark Registrations be immediately discontinued and

                                                                                          19
                                                                                     COMPLAINT
                                           602575890.2
                                                  Case 3:20-cv-07696-SI Document 1 Filed 11/02/20 Page 20 of 20



                                       1 removed from operation or view.
                                       2            D.    An accounting for ZoeTop’s profits arising from ZoeTop’s unfair
                                       3 competition and trademark infringement.
                                       4            E.    An award of ZoeTop’s profits to AirWair, including disclosure of the
                                       5 number of pairs of Infringing Footwear sold in the United States and internationally and an
                                       6 accounting for the gross revenue derived from sale of the Infringing Footwear.
                                       7            F.    An award of damages sustained by AirWair.
                                       8            G.    In the alternative to actual damages and profits, an award of statutory
                                       9 damages in an amount of not more than $2,000,000 per counterfeit mark per type of
                                      10 services and/or goods sold or offered for sale by ZoeTop.
                                      11            H.    An award of treble the actual damages awarded for use of a counterfeit mark
                                      12 pursuant to 15 U.S.C. § 1117(b). AirWair reserves the right to elect, any time before final
Three Embarcadero Center, 7th Floor
 Bryan Cave Leighton Paisner LLP

  San Francisco, California 94111




                                      13 judgment, statutory damages under 15 U.S.C. § 1117(c) in lieu of actual damages and
                                      14 profits.
                                      15            I.    Pre-judgment and post-judgment interest on the above damage awards.
                                      16            J.    An award of costs and reasonable attorney’s fees and expenses incurred by
                                      17 AirWair in connection with this action.
                                      18            K.    Such other and further relief which this Court may deem just.
                                      19
                                      20                                 DEMAND FOR JURY TRIAL
                                      21            AirWair hereby demands a trial by jury.
                                      22
                                      23 Dated: November 2, 2020                       BRYAN CAVE LEIGHTON PAISNER LLP
                                      24                                               By: /s/ Alexandra C. Whitworth
                                      25                                                     Marcy J. Bergman
                                                                                             Alexandra C. Whitworth
                                      26                                                     Esther Sanchez-Gomez
                                                                                       Attorneys for Plaintiff
                                      27                                               AIRWAIR INTERNATIONAL LTD.
                                      28

                                                                                         20
                                                                                    COMPLAINT
                                           602575890.2
